Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.126 Filed 03/22/21 Page 1 of 31




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

United States of America,

                 Plaintiff,
                                               Case No. 20-20550
v.
                                               Hon. Stephen J. Murphy
Arash Yousefi Jam,

                 Defendant.

_____________________________/

           Government’s Response Opposing Defendant
                 Arash Jam’s Motion for Bond

      Over a two-year period, Arash Jam, his brother Amin Jam, and

Abdollah Momeni lied to American companies, purchased more than

$100,000 in sophisticated American goods, and shipped those goods

through the United Arab Emirates (UAE) to Iran in violation of U.S.

sanctions. Arash and his team told the U.S. companies that they were

working on behalf of the Iraqi Government or that the final destination

of the goods was the UAE, even though Arash and his team knew all

along that the goods were destined for Iran.

      When companies confronted Arash and his team about the

ultimate destination—stating that they believed that the goods were

                                     1
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.127 Filed 03/22/21 Page 2 of 31




destined for Iran—the coconspirators created fake paper trails to “show”

that the goods were destined for the UAE . . . or simply found other

sellers. In other instances, Arash and his team were more forthright

about the goods’ ultimate destination. For example, when a U.S.

shipping company made it clear that a license from the U.S.

Department of Treasury, Office of Foreign Assets Control (OFAC) was

required to ship the goods to Iran, as the coconspirators had requested,

Amin Jam asked if there was a way around the requirement or if the

U.S. shipping company could recommend another shipping company

that would fulfill the order. When the U.S. company responded “no” to

both questions, the conspirators found Iranian and global shipping

companies willing to bypass U.S. sanctions—and then coordinated the

shipping logistics in a manner to intentionally hide the ultimate

destination from the American companies.

      The government arrested Arash Jam, a Canadian Permanent

Resident and Iranian Citizen, when he flew into the United States on

December 23, 2020 (the government took his Canadian Passport but

believes that Arash still has an Iranian Passport). Arash Jam’s brother,

Amin Jam, remains in Canada where he is contesting extradition.


                                     2
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.128 Filed 03/22/21 Page 3 of 31




Abdollah Momeni is believed to be in Iran—which does not extradite to

the United States. Arash Jam now asks this Court for bond.

      Jam poses a significant risk of nonappearance: he has no ties to

the United States, significant familial and professional ties to Iran and

Canada, and, facing a significant prison sentence, an incentive and the

means to flee. The government agrees with Pretrial Services that Jam

is a flight risk and requests his pretrial detention.

                          I.    Factual Proffer

      From 2015 to 2017, Arash Jam, his brother Amin Jam, and

Abdollah Momeni deceived multiple U.S. manufacturers and shipping

companies to illegally export sensitive goods from the United States to

Iran in violation of U.S. sanctions. The coconspirators transshipped the

goods, sending them from the U.S. to an intermediate destination—the

UAE—before being taken to a final destination—Iran.

      The investigation started when one of the victim companies

reported that goods sold to Arash were likely sent to Iran in violation of

U.S. law, and provided the email account Arash used for the purchase.

Law enforcement obtained a federal search warrant for Arash’s account

and learned that Arash was working with Amin and Momeni to illegally


                                     3
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.129 Filed 03/22/21 Page 4 of 31




export goods to Iran. Agents obtained search warrants for five separate

email accounts used by the conspirators to illegally procure goods from

the United States (and from countries around the world) to Iran.

      Emails show that Arash, Amin, and Momeni made numerous

misrepresentations to U.S. companies over a multi-year period to obtain

goods while deceiving the companies about the ultimate destination of

those goods. Arash and his coconspirators purchased railroad

crankshafts, servo motors, and electric discharge machining (“EDM”)

technology from U.S. companies and surreptitiously shipped those

goods through the UAE to Iran. These items were subject to the U.S.

sanctions regime; it was unlawful to supply any of these items to Iran

without an OFAC license, which evidence shows Arash and his team

never sought or obtained.

      Specifically, Arash and his team successfully deceived at least

three U.S. companies by, among other things: (1) representing that the

purchased goods were destined for and intended to be used in Iraq or

the UAE when, in fact, the final destination all along was Iran; (2)

facilitating the transactions using foreign bank accounts located in,

among other places, the UAE, Uganda, Hong Kong, and Turkey; and (3)


                                     4
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.130 Filed 03/22/21 Page 5 of 31




obscuring the intended end destination by using different shipping

companies to segregate the U.S. leg of the shipment from the Iranian

leg. Evidence shows that Arash and his coconspirators were well aware

of the legal requirements for shipments to Iran that required OFAC

licenses, but procured the goods and shipped them to Iran nonetheless.

Transactions 1 and 2—U.S. Company 1

      In January 2015, Arash emailed U.S. Company 1 with a price

request for nine electrical discharge boards (components of an electrical

discharge machine, which uses thermal energy to remove metal in order

to create the desired shape; the electrical discharging process has

myriad applications in the automotive, aerospace, and other high-

technology manufacturing industries).

      On multiple occasions U.S. Company 1 asked Arash for the model

and serial number of the EDM machine for which he sought parts.

Arash knew that he could not provide the actual serial number because

the machine was in Iran. In fact, when attempting to obtain a

competing quote on the parts from a UK company, Arash provided the

actual serial number—10853. The UK company responded that the

machine “is in a prohibited Country” and therefore, it would “not send”


                                     5
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.131 Filed 03/22/21 Page 6 of 31




a price quote to Arash (records from the manufacturer confirm that

machine with serial number 10853 was sold to SAIPA, an Iranian

automaker in Tehran, in 2004). Rather than repeating this mistake,

when U.S. Company 1 again asked for the serial number in May 2015,

Arash found a similar EDM machine for sale online, reached out to the

company selling the machine, obtained the serial number (10744), and

provided that serial number to U.S. Company 1.

      Arash negotiated a discount for the EDM boards with U.S.

Company 1, a subsidiary of a Spanish Company, with the

understanding that the parts would be shipped from Spain to save

money. Later in May, the Spanish company refused to ship the parts to

Arash because it believed that “these parts are being sent to Iran” based

off identical purchase requests received by subsidiaries in other

countries. Arash emailed U.S. Company 1, insisted that the machine

was in the UAE, and arranged shipment from the U.S. to the UAE

instead. The boards were exported on May 22, 2015.

      At the end of the negotiations for the nine EDM boards, Arash

emailed U.S. Company 1 and stated that he needed an additional part—

a CPU board for the EDM machine. U.S. Company 1 again asked for the


                                     6
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.132 Filed 03/22/21 Page 7 of 31




model and serial number of the EDM machine in which the CPU board

would be installed because it was the “brains” of the machine, and

needed the correct model and serial number to load the proper software.

Arash again stated the machine had serial number “10.744.” After price

negotiations, the board was exported in July 2015.

      Records confirm that a bank in the UAE transferred the money to

U.S. Company 1 for these items.

      In February 2016, Arash emailed U.S. Company 1 complaining

that the CPU board was not working properly. U.S. Company 1 asked

yet again for the machine’s serial number, and Arash provided number

10744. U.S Company 1 responded that the machine with serial number

10744 was in Romania, and that the machine would not function

properly if Arash provided the wrong serial number (records obtained

by the government confirm that the EDM machine with serial number

10744 was sold by the European company that Arash contacted to a

Romanian company in November 2015; it was never in the UAE).

Transaction 3—U.S. Company 2

      In September 2015, Arash and his coconspirators acquired two

servo motors—an electrical device that can push or rotate an object with


                                     7
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.133 Filed 03/22/21 Page 8 of 31




great precision—from U.S. Company 2. Records show that a bank

account in the UAE paid for the servo motors by sending the funds

through a bank in Uganda.

      Arash emailed the servo motors’ packing slip to Amin, who

forwarded the packing slip to two freight companies located in Iran.

Two days later, Amin emailed a U.S. shipping company and inquired

about the cost of shipping “electro motors” from the U.S. to Iran. The

shipping company provided Amin a price quote but told him that an

“OFAC LICENSE IS REQUIRED” (emphasis in original). Amin then

pressed the company and asked whether there was any way it could

ship the goods. The shipping company employee repeated that he could

not ship the goods without a license and that if he did, he would lose his

job and his company would be fined. Amin then asked whether he could

change the port of discharge to a port in the UAE and switch the bill of

lading. The shipping agent refused because he said that he “kn[e]w” the

goods were destined for Iran. Amin asked for a recommendation for

another shipping company that would fulfill the order. The shipping

agent responded, “I don’t know any forwarder that will risk it. U[S]

customs can shut them down with big fines.”


                                     8
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.134 Filed 03/22/21 Page 9 of 31




      Undeterred, Amin then emailed the packing slip to three more

Iranian shipping companies and asked for price quotes to ship the goods

from the U.S. to Iran. One Iranian company provided a quote to ship

the goods from the U.S. to a port in the UAE and then repackage and

reship the goods to Bandar Abbas, Iran: the same method of shipping

that Amin asked the U.S. shipping company to undertake, which

violates OFAC’s prohibition on transshipping to Iran. The Iranian

shipping company told Amin to tell the U.S. manufacturer to “issue the

packing list, invoice & certificate of origin” to the global shipping

company which was based in the UAE (“the UAE shipping company”),

not to the end recipient in Iran. This deception hid from U.S. Company

2 the fact that the ultimate end user of the servo motors was in Iran.

Amin followed this guidance and subsequent emails between the

conspirators and the Iranian shipping company show that the goods

were successfully shipped from the U.S. to Iran via the UAE.

Transaction 4—U.S. Company 3

      Beginning in July 2016, Arash and his coconspirators sent emails

to railroad companies around the world to request price quotes for

railroad crankshafts. In their nearly identical emails to companies in


                                     9
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.135 Filed 03/22/21 Page 10 of 31




the U.S. and elsewhere, the conspirators purported to be purchasing the

parts on behalf of the Ministry of Transportation in Iraq—a lie. In

response, a French company replied that it was “very closely in touch

with requirements in Iraq and we know it is not for Iraq Railways.”

Arash replied the same day and insisted that the parts were for Iraq.

Nonetheless, the French company refused to provide a price quote,

stating that “my colleagues are in direct contact with the Iraq Railways

and IRR [Iraqi Republic Railways] ha[s] told us that this requirement is

not for them.” Arash and his coconspirators ceased contact with that

French company, but then sent dozens of other requests for railroad

parts, purportedly on behalf of the “ministry of transportation in Iraq.”

      On October 27, 2016, Arash emailed U.S. Company 3 to ask about

purchasing railroad crankshafts for the “ministry of transportation in

Iraq.” Arash filled out an End User Certificate indicating that the

customer was the Iraqi Republic Railways in Baghdad. Records confirm

that a bank in Hong Kong wired funds to U.S. Company 3 for one of the

crankshafts and a bank in Turkey wired funds for a second crankshaft.

      In February 2017, when it was time to arrange shipping from the

U.S. to Iran, Amin emailed the UAE shipping company used in the


                                     10
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.136 Filed 03/22/21 Page 11 of 31




servo motor transaction to request a quote to ship the crankshafts from

the U.S. to Iran via the UAE. The UAE shipping company provided a

quote to ship the crankshafts from the U.S. to Bandar Abbas, Iran,

“switched [transshipped] via J.Ali”—a port in the UAE.

      When the crankshafts were ready, Amin emailed the UAE

shipping company and told it to pick up the parts. The UAE shipping

company acknowledged the shipment and asked for a contact person at

U.S. Company 3. Arash responded, provided a contact at U.S. Company

3, and told the shipping company to “not mention anything about the

cross-stuffing, only that the shipment is being taken to Dubai, UAE.”

      On February 25, 2017, the railroad crankshafts were exported

from the U.S. allegedly to Iraq through the UAE. Yet, on April 20, 2017,

the UAE shipping company sent Arash a bill of lading showing that the

two crankshafts had been released in Bandar Abbas, Iran.

      Finally, OFAC ran a license check on Arash, Amin, Momeni, and

the three companies used to purchase goods from the U.S. destined for

Iran, and found no OFAC license applications submitted on their behalf,

and no OFAC licenses issued to any of these individuals or companies.




                                     11
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.137 Filed 03/22/21 Page 12 of 31




      A grand jury indicted Arash, Amin, and Momeni in November

2020 on three counts: conspiracy to unlawfully export goods to Iran,

conspiracy to smuggle goods from the U.S. to Iran, and conspiracy to

engage in money laundering. ECF No. 1, PageID.1. Agents arrested

Arash when he entered the United States from Canada on December

23, 2020. Canadian law enforcement provisionally arrested Amin on

January 12, 2021, and the government is currently seeking his

extradition. Amin is contesting extradition and has his next hearing

later in March 2021. Momeni is believed to be in Iran, a country that

does not have an extradition treaty with the United States.

      Pretrial Services in the Western District of North Carolina

interviewed Arash after his arrest in Charlotte (EDMI Pretrial Services

provided a copy of this report and EDMI’s Addendum to the parties and

the Court on March 17 via email). Arash stated that most of his family

still lives in Iran and that he has an Iranian Passport. Interestingly,

Arash also claimed to have only $1,000 in assets but $1,258,000 in

liabilities (including a $710,000 mortgage and a $490,000 personal

loan). In his statements to Pretrial Services, Arash also claimed that his

monthly income is $3,000 but that his monthly expenses are $6,620.


                                     12
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.138 Filed 03/22/21 Page 13 of 31




Pretrial Services in North Carolina found that Arash posed a risk of

nonappearance based on the charged conduct; Arash’s lack of ties to the

United States; a lack of legitimate employment (Arash claims to be a

dental student); and Arash’s ties to Iran.

      Pretrial Services in EDMI likewise concluded that Arash is a

flight risk based on his ties to Iran and Canada—and complete lack of

ties to the United States. Both Pretrial Services Offices agreed that

there were no conditions or combination of conditions that would

reasonably assure Arash’s appearance and therefore recommended his

pretrial detention.

      On March 8, 2021, Arash moved this Court for release on bond.

ECF No. 26, PageID.108.

                              II.   Argument

      Under the Bail Reform Act, a defendant must be detained pending

trial if “no condition or combination of conditions will reasonably assure

the appearance of the person as required […].” 18 U.S.C. § 3142(e)(1).

The government must demonstrate a risk of nonappearance by a

preponderance of the evidence. United States v. Hinton, 113 F. App’x 76,

77 (6th Cir. 2004).


                                     13
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.139 Filed 03/22/21 Page 14 of 31




      The Court must consider the following factors when deciding

whether to release or detain a defendant pending trial: the nature and

circumstances of the offense, the weight of the evidence, the history and

characteristics of the person, and the nature and seriousness of the

danger posed by the person’s release. 18 U.S.C. § 3142(g). A review of

these factors shows that Arash is a significant flight risk if released on

bond: the nature of the charges against him involve deceit, willful

violations of U.S. law, and extensive knowledge of the routes that can

be used to smuggle goods into Iran directly and through third parties;

he has no ties to the United States, but significant business and

personal ties to Iran and Canada; he has Iranian and Canadian

passports; he has the means to flee; and—facing a lengthy prison

sentence if convicted in this case—he has a strong incentive to flee.

            1. Nature and circumstances of the charged offenses

      The nature and circumstances of Arash’s offenses support his

detention. Evidence shows that Arash and his team lied to American

companies to purchase more than $100,000 in goods destined for Iran.

Arash and his coconspirators knew of U.S. sanctions against Iran and

knowingly and intentionally evaded those sanctions. Arash now faces a


                                     14
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.140 Filed 03/22/21 Page 15 of 31




significant penalty if convicted: a guideline range of 78-97 months,

based on the government’s initial calculation.

      In his motion for bond, Arash claims that he fled Iran and “has no

intention of returning to Iran because of the likelihood that he would be

subjected to incarceration and torture again due to his political

affiliation.” ECF No. 26, PageID.115. While undersigned counsel has no

independent knowledge of Arash’s claims, evidence shows that he

knowingly obtained parts and equipment directly on behalf of the

Government of Iran and companies in Iran well after he left for Canada.

For example, Arash sent an email to a railroad equipment company in

China in 2016 stating that he was procuring these parts for “the

ministry of transportation in Iran.” See Exhibit 1.

      Further, Arash regularly told suppliers that he and his

coconspirators were “the authorized purchasing agent for SAIPA

company.” See Exhibit 2. SAIPA is one of Iran’s largest automobile

manufacturers, headquartered in Iran, and is controlled by the Iranian

government. See, e.g., https://www.ifmat.org/06/19/iranian-government-

controls-automotive-companies/ and

https://financialtribune.com/articles/auto/98624/gov-t-reiterates-plan-to-


                                     15
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.141 Filed 03/22/21 Page 16 of 31




privatize-ikco-saipa. Evidence shows that the EDM equipment Arash

and his team acquired in transactions 1 and 2 was intended for SAIPA’s

EDM machine in Tehran: first, an EDM machine with serial number

10853 was sold to SAIPA in Tehran in 2004; second, Arash told a UK

company in March 2015 that he needed parts for an EDM machine with

serial number 10853; third, Arash, Amin, and Momeni circulated emails

in October 2016 and January 2017 confirming that an EDM machine

with serial number 10853 was in Tehran and operated by SAIPA.

      And SAIPA works directly with Iran’s Defense Ministry, the

Islamic Revolutionary Guard Corps’ [IRGC’s] Aerospace Force, and the

Iranian Army’s Air Force, contrary to the interests of the United States.

See https://financialtribune.com/articles/auto/106196/saipa-propels-

localization-with-help-from-irgc-army.

      Regardless of his reasons for leaving Iran, evidence shows that he

knowingly procured goods for the Iranian government and companies in

Iran after he left. This is a serious offense that warrants his detention.

            2. The weight of the evidence against Arash

      The weight of the evidence “goes to the weight of the evidence of

[nonappearance], not the weight of the evidence of the defendant’s


                                     16
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.142 Filed 03/22/21 Page 17 of 31




guilt.” United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010); see also

United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985). The weight of

the evidence of Arash’s risk of nonappearance compels his detention.

      As both Pretrial Services Reports confirmed, Arash has no ties to

the United States or this district. None. Rather, Arash was born in Iran,

has an Iranian passport, and has significant familial and business ties

in Iran (in an interview with law enforcement on December 23, Arash’s

wife stated that she also was born in Iran and moved to Canada with

Arash). Indeed, Arash’s indicted coconspirator Momeni remains at large

and is believed to be living in Iran.

      Further, Arash spent years figuring out how to circumvent U.S.

sanctions and move goods from the U.S. to Iran using international

contacts and shipping channels. If anyone knows how to get back to

Iran, Arash does. As described above, Arash has deep knowledge of

international shipping, including contacts at international and Iranian

shipping companies, experience with moving money through foreign

bank accounts to finance illicit activity, and knowledge of how to falsify

shipping documents. And if he makes it back to Iran, it is unlikely that

he will ever face justice in this case as Iran does not extradite to the


                                        17
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.143 Filed 03/22/21 Page 18 of 31




United States. That Arash claims he does not wish to return to Iran

does not prohibit him from doing so. United States v. Kouchekzadeh, No.

08-CR-03A, 2008 WL 1902434, at *3 (W.D.N.Y. Apr. 28, 2008)

(“Although the defendant proffered that he is a refugee from Iran and

has no intention to return there, the possibility exists that he could flee

to Iran, where no extradition treaty exists.”).

      Arash’s remaining ties are to Canada. Even if Arash simply

returns to Canada, the government will have to extradite him: a process

that can take years, as evidenced by the fact that Arash’s brother,

Amin, has yet to have his bail hearing even though Canadian

authorities arrested him more than two months ago.

      Arash claims that he is “willing to irrevocably waive his rights to

an extradition hearing, in his new home of Canada or anywhere else.”

ECF No. 26, PageID 115. While that may be true now, “a waiver of

extradition is not valid until an extradition request is actually pending

in Canada.” Kouchekzadeh, 2008 WL 1902434, at *3. Arash can

withdraw his waiver at any point before then. Id. And “[s]ince an

extradition request will not be made until the defendant refuses to

appear, his offer to waive extradition at this time is of little value.” Id.


                                     18
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.144 Filed 03/22/21 Page 19 of 31




Put another way, there is nothing preventing Arash from traveling to

Canada, revoking his waiver of extradition, and forcing the U.S. to go

through a lengthy extradition process that could take years to compel

him to face charges in this district in this case. “The defendant’s

promise to return provides no guarantee that he will.” Id.

      Further, Arash has money (or access to it). He claims to have

$1,258,000 in liabilities—including a $490,000 “personal loan”—and

monthly expenses of $6,620: a $520 Tesla car payment, $3,900 for two

housing payments (for a home mortgage and an apartment), and a

$1,000 loan payment, among others. He also stated, however, that he is

currently an unemployed student, his wife’s monthly income is $3,000,

and he has only $1,000 in assets. According Pretrial Services Report,

Arash has an estimated monthly cash deficit of $3,620. On its face,

Arash’s financial disclosures to Pretrial Services strongly suggest that

he has an alternative and undisclosed means of financing his lifestyle,

including his sizable and recurring debt financing obligations. Whatever

this source is, it is significant—thousands of dollars each month—and

could provide an alternative means for Arash to flee.




                                     19
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.145 Filed 03/22/21 Page 20 of 31




      Finally, it is worth noting that Arash fled Iran in violation of the

terms of his early release from Iranian custody. See Exhibit B to ECF

No. 26, Pages 5–6. Arash and his now-wife fled from Iran to Turkey in

2013, ultimately traveling to Canada. They were able to leave Iran

“upon providing the Iranian government with lien/bond on his mother’s

home in the amount of approximately $30,000 USD.” Id. at 5. Arash

acknowledges that he “intended to flee Iran despite his original

international travel ban, which was a condition of his conditional

imprisonment/probation.” Id. at 6. If released on bond, nothing prevents

Arash from fleeing this jurisdiction for Iran, Canada, or a third county.

      Given Arash’s ties to Iran and Canada and his incentive (and

available means) to flee, there are no conditions or combination of

conditions that will reasonably assure his appearance.

            3. Arash’s history and characteristics

      Arash did not sever ties with Iran and the Iranian Government

after leaving. As shown above, Arash knowingly acquired equipment

and technology for the Government of Iran and Iranian companies from

his perch in Canada. Amin, who the government believes lived in Iran




                                     20
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.146 Filed 03/22/21 Page 21 of 31




at the beginning of the conspiracy and moved to Canada during the

conspiracy, helped Arash obtain American goods for use in Iran.

      Making matters worse, both Arash and Amin have a personal,

working knowledge of America’s OFAC sanctions against Iran. In his

motion for bond, Arash admitted that he was an investigator for IBM.

ECF No. 26, PageID.112. What he failed to mention, however, was that

he was investigating money-laundering and OFAC compliance—as he

told agents during his interview on December 23, 2020. Evidence also

shows that Amin has significant OFAC and anti-money laundering

experience with at least two different banks in Canada.

      Arash appears to have a heart condition—a bicuspid aortic

valve—that required surgery when he was 7 and 19 years old. ECF No.

26, PageID.112. Given Covid-19, he argues, his release is appropriate.

The government disagrees for three reasons. First, Arash is 32 years

old, meaning his surgeries were 13 and 25 years ago, and he himself

admits that he “has not had any recent heart issues.” ECF No. 26,

PageID.112. Second, the CDC’s list of heart conditions that increase an

individual’s risk of severe illness from Covid-19 does not include a

bicuspid aortic valve. Third, both the Bureau of Prisons and the


                                     21
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.147 Filed 03/22/21 Page 22 of 31




Michigan Department of Corrections are offering vaccines to all of their

inmates. The BoP has administered 86,902 doses of the vaccine as of

March 22, and the Michigan Department of Corrections has vaccinated

approximately 11,000 inmates. Arash’s previous heart surgeries do not

warrant his release.

      Arash also allegedly suffers from post-traumatic stress disorder

(PTSD) and claims that “there is a legitimate concern that being denied

bond and detained in the present case will trigger [his] PTSD and

depression.” ECF No. 26, PageID.113–14. This argument likewise does

not support his release. First, PTSD and depression are not on the

CDC’s list of conditions that increase an individual’s risk of severe

illness from Covid-19. See also, e.g., United States v. Kantaris, No. 16-

CR-3024, 2020 WL 3513702, at *4 (N.D. Iowa June 29, 2020) (“mental

health alone is not the type of condition which itself increases an

inmate’s susceptibility to COVID-19.”). Second, the Bureau of Prisons

and Michigan Department of Corrections routinely treat inmates with

mental health conditions, including PTSD.

      Arash’s history and characteristics do not support his release.




                                     22
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.148 Filed 03/22/21 Page 23 of 31




             4. Danger to the community and himself

      The government has no reason to believe that Arash poses a

danger to himself or the community if released.

                             III. Conclusion

      For the reasons stated herein, the Court should detain the

defendant.

                                          Respectfully Submitted,

                                          Saima M. Mohsin
                                          Acting United States Attorney

                                          /s Hank Moon
                                          Hank Moon
                                          Assistant United States Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, Michigan 48226
                                          (313) 226-0220
                                          hank.moon@usdoj.gov

                                          Adam P. Barry
                                          Trial Attorney
                                          U.S. Department of Justice
                                          National Security Division
                                          950 Pennsylvania Avenue, NW
                                          Washington, DC 20530
                                          (202) 233-0788
                                          adam.barry@usdoj.gov

Date: March 22, 2021




                                     23
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.149 Filed 03/22/21 Page 24 of 31




                      CERTIFICATE OF SERVICE

      I hereby certify that on March 22, 2021, I provided a copy of this

brief to defense counsel in this case via electronic filing.


                                          /s Hank Moon
                                          Hank Moon
                                          Assistant United States Attorney




                                     24
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.150 Filed 03/22/21 Page 25 of 31




                      Exhibit 1
        Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.151 Filed 03/22/21 Page 26 of 31

Urgent Order - Rail Wheels
From:                          Arash Yousefi Jam <arash.yousefijam@gmail.com>
To:                            -@railteco.com, -®railteco.com
Bee:                           amir199675@gmail .com
Sent:                          July 20, 2016 5:18:22 PM CDT
Received:                      July 20, 2016 5:19:02 PM CDT
Attachments:                   IMG_0857.JPG, IMG_0858.JPG , IMG_0859. JPG




Dear Sir/Madam,


We, Austin General Trading LLC. urgently require the following Railroad Wheels. We've been pre-approved for this
tender for the ministry of transportation in Iran and urgently require a fair quote for these parts.


Please note to begin with, we require 100 wheels.


I'm currently in Toronto, Canada, should you require further details, do not hesitate to contact me via email or at   t
-        5898 <tel:-            5898> .

Our company details are as follow:


Austin General Trading LLC


Company Address:-· Al Qulaya Area,


Rolla, Sharjah, UAE


POBox:-


Look forward to your prompt quotation.


Kind Regards,
Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.152 Filed 03/22/21 Page 27 of 31




                      Exhibit 2
         Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.153 Filed 03/22/21 Page 28 of 31

Fwd: VB: Nordic 1000 Maxi Parts Quotation Request
From:                         Arash Yousefi Jam <arash.yousefijam@gmail.com>
To:                           Ameen <amin .yousefijam@gmail.com>
Sent:                         November 18, 2016 10:49:33 AM CST
Received:                     November 18, 2016 10:47 :40 AM CST
Attachments:                  image002.jpg, untitled , Quotation 161115-2 Austin General Trading LLC Quote.pdf,
                              image002.jpg, untitled , untitled




Sent from my iPhone


Begin forwarded message:


From :                   <alllll@viewnet.eu <mailt~            viewnet.eu>>
Date: November 18, 2016 at 9:41 :12 AM EST
To: <arash.yousefijam@gmail.com <mailto:arash .yousefijam@gmail .com>>
Subject: FW: VB: Nordic 1000 Maxi Parts Quotation Request


Dear Arash,


Your email inquiry has been forwarded to us by Nordic Door AB, as our office is responsible for sales and after sales
support for Nordic Door's products for your region.


Please find attached quotation as per your request. Kindly notice that some of the part numbers mentioned in your
email inquiry are old part numbers, and some of them have been discontinued and not available anymore.


To be assured to order the correct parts, we always recommend our customers to provide us with the door number
label, for each specific door. This way, we will be able to support you better with the parts you may need.


If you have any further questions, please do not hesitate to contact us.


Looking forward to hear from you at your convenience.


Best wishes,




-
Viewnet Enterprise AB




-
Sweden


Tel: ~


Fax: ~
         Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.154 Filed 03/22/21 Page 29 of 31

Mobile: ~




IMPORTANT - This email and any attachments may be confidential. Any retransmissions, dissemination or other use
of these materials by persons or entities other than the intended recipient is prohibited. If received in error, please
contact us and delete all copies. Before opening or using attachments, check them for viruses and defects. Our liability
is limited to resupplying any affected attachments. [Any representations or opinions expressed in this e-mail are those
of the individual sender, and not necessarily those of Viewnet Enterprise AB]


From: -            -    nordicdoor.se <mailto-            nordicdoor.se>>
Date: Wed, 9 Nov201607:41:18 +0000
To:                   ~       @viewnet.eu <mailt~           @viewnet.eu>>
Subject: VB: Nordic 1000 Maxi Parts Quotation Request




FrAn: Arash Yousefi Jam [mailto:arash.yousefijam@gmail.com <mailto:arash.yousefijam@gmail.com>]
Skickat: den 21 oktober 2016 04:06
Till:-
Amne: Re: Nordic 1000 Maxi Parts Quotation Request




Hello,




Please note that we are the authorized purchasing agent for SAIPA company and we've placed orders for OCM doors
and Ovitor parts as well.




The picture I provided are really clear and your manufacturing manager should definitely know what these are. Again,
like I said, we are the only company that will place the final order, so I hope you'I take this into account and will quote
us ASAP.




Please let me know.




Regards,




On Wed, Oct 19, 2016 at 8:29 AM,- a @nordicdoor.se <mailtca@nordicdoor.se» wrote:
          Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.155 Filed 03/22/21 Page 30 of 31

Dear Mr Arash.




We have now received the same inquire from 5 companies and we have understood that just this material the material
is to be used for customers in Iran.




Please therefore contact our Iran representative, the Viewnet Technologies.


To establish the correct parts we need to the manufacturing numbers of the actual doors, and our representative may
know this better.




Mail: llllll@viewnet.eu <mailto-         @viewnet.eu>




Best regards


NORDIC door ab/ -




Fran: Arash Yousefi Jam [mailto:arash.yousefijam@gmail.com <mailto:arash.yousefijam@gmail.com>}
Skickat: den 17 oktober 2016 15:39
Till: -             -     nordicdoor.se <mailto:a@nordicdoor.se>>
Amne: Re: Nordic 1000 Maxi Parts Quotation Request




Urgent Reminder I




On Fri, Oct 7, 2016 at 10:20 AM,- l l l l @nordicdoor.se <mailto:a@nordicdoor.se» wrote:

Dear Arash,




Some of these things are from an older design that we don't have in stock. I need a little more time to investigate.




To be sure I should really need to know the manufacturing numbers of the actual doors.
       Case 2:20-cr-20550-SJM-RSW ECF No. 29, PageID.156 Filed 03/22/21 Page 31 of 31



Best regards
